Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in thisRegistration Statement on Form S-1 of our report dated March 31, 2011 relating to the December 31, 2010 and 2009 financial statements of Clavis Technologies International Co., Ltd. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. Kim & Lee Corporation, CPAs Certified Public Accountants /s/ Kim & Lee Corporation, CPAs Los Angeles, California April 29 , 2011
